

116 S858 IS: Protecting Military Firefighters from PFAS Act
U.S. Senate
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 858IN THE SENATE OF THE UNITED STATESMarch 25, 2019Mrs. Shaheen (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to provide blood testing for firefighters of the Department of
			 Defense to determine potential exposure to perfluoroalkyl and
 polyfluoroalkyl substances, and for other purposes.1.Short titleThis Act may be cited as the Protecting Military Firefighters from PFAS Act.2.Provision of blood testing for firefighters of Department of Defense to determine exposure to perfluoroalkyl and polyfluoroalkyl substancesThe Secretary of Defense shall provide blood testing to determine and document potential exposure to perfluoroalkyl and polyfluoroalkyl substances (commonly known as PFAS) for each firefighter of the Department of Defense during the annual physical exam conducted by the Department for each such firefighter.